            Case 2:19-cv-01674-CL      Document 36       Filed 05/08/20     Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




HENRY ALEXANDER TOWNSEND,                                            Case No. 2:19-cv-01674-CL

                Plaintiff,                                                                ORDER

       v.

GREGG JONES, Office of Population
Management; TROY BOWSER,
Superintendent; JOHN JACKSON;
Assistant Supt. Security; JANE
CHAMBERS, STM, Lt.,

            Defendants.
________________________________

AIKEN, District Judge:

       Plaintiff, an inmate at the Snake River Correctional Institution (SRCI), filed suit under 42

U.S.C. § 1983 and alleged that defendants violated his Eighth Amendment rights by failing to

protect him from assault by other inmates on two occasions in 2018. Plaintiff also alleges that he

has been placed in segregated housing for almost two years, presumably as a result of the

assaults and threats.



1   - ORDER
          Case 2:19-cv-01674-CL         Document 36        Filed 05/08/20     Page 2 of 3




       Plaintiff moves for a temporary restraining order and requests that this Court order the

Oregon Department of Corrections (ODOC) to transport him to the Multnomah County

Detention Center. Plaintiff’s motion is denied.

       A preliminary injunction is an “extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008). To obtain preliminary injunctive relief, the moving party must

establish: 1) the likelihood of success on the merits of the underlying claims; 2) the likelihood of

irreparable harm in the absence of preliminary relief; 3) the balance of equities tips in the

movant’s favor; and 4) an injunction is in the public interest. Id. at 20. Courts “must balance the

competing claims of injury and must consider the effect on each party of the granting or

withholding of the requested relief.” Id. at 24 (citation omitted).

       Significantly, plaintiff seeks a mandatory injunction. “A mandatory injunction orders a

responsible party to take action,” while a prohibitory injunction “prohibits a party from taking

action and preserves the status quo pending a determination of the action on the merits.” Arizona

Dream Act Coal. v. Brewer, 757 F.3d 1053, 1060 (9th Cir. 2014) (citation omitted). A mandatory

injunction goes well beyond the status quo and is particularly disfavored. Anderson v. United

States, 612 F.2d 1112, 1114 (9th Cir. 1979).

       Plaintiff’s allegations do not demonstrate a clear likelihood of either success on the

merits or irreparable harm to warrant the mandatory injunctive relief he seeks. First, plaintiff

does not allege that he was assaulted after June 2018, and he does not allege that he is currently

at risk of assault. Second, while plaintiff alleges an extended period of confinement in

administrative segregation, plaintiff does not allege that his confinement has been without

meaningful review. See Brown v. Or. Dep’t Corr., 751 F.3d 983, 985 (9th Cir. 2014) (finding

2   - ORDER
          Case 2:19-cv-01674-CL          Document 36       Filed 05/08/20       Page 3 of 3




that a prisoner’s 27-month placement in “intensive,” solitary segregation “with no meaningful

review” implicated a protected liberty interest to support a due process claim).

       Finally, plaintiff fails to show that the balance of equities tips in his favor or that the

injunction he requests is in the public interest. Even if plaintiff’s claims have merit, transport to a

Multnomah County corrections facility would not be the appropriate remedy for the alleged

deprivation of his rights.

                                           CONCLUSION

       Plaintiff’s Motion for Temporary Restraining Order (ECF No. 11) is DENIED.

IT IS SO ORDERED.

                   8th day of May, 2020.
       DATED this ____



                                            /s/Ann Aiken
                                   _________________________
                                            Ann Aiken
                                    United States District Judge




3   - ORDER
